Citation Nr: 0732551	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee, prior to May 1, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee, from May 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
in which the RO continued the 10 percent rating for left knee 
arthritis, but granted a separate 10 percent rating for left 
knee instability.  In August 2001, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in April 2002, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2002.

In January 2005, the veteran testified during a 
videoconference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.  

In October 2006, the Board notified the veteran that the 
Veterans Law Judge who presided at his videoconference 
hearing in January 2005, had left the Board.  The veteran was 
advised in writing that he had the right to another hearing 
by another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  In November 2006, the 
veteran responded that he did not want an additional hearing.

In December 2006, the Board remanded the matters of higher 
ratings for left knee arthritis and instability to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include affording the veteran a VA 
examination.  After accomplishing the requested action, by 
rating action in June 2007, the RO/AMC granted a 20 percent 
rating for instability of the left knee, from May 1, 2007, 
but continued the denial of a rating in excess of 10 percent 
for left knee arthritis (also as reflected in a July 2007 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.

As higher ratings are available for each left knee disability 
(to include higher ratings for left knee instability prior to 
and since May 1, 2007), and the veteran is presumed to seek 
the maximum available benefit for a disability, the Board has 
characterized the appeal as encompassing the three issues set 
forth on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Left knee arthritis is manifested by, primarily, flexion 
limited to, at most, 85 degrees due to pain.

3.  Prior to May 1, 2007, there is no medical evidence of 
left knee instability or recurrent subluxation.

4.  On VA examination on May 1, 2007, the examiner determined 
that the veteran experiences moderate instability of the left 
knee


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 
5261 (2007).

2.  The criteria for rating in excess of 10 percent for left 
knee instability prior to May 1, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2007).

3.  The criteria for rating in excess of 20 percent for left 
knee instability on or after May 1, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the April 2002 SOC set forth the criteria for 
higher ratings for instability and arthritis of the left 
knee, which is sufficient under Dingess/Hartman.  March 2005 
and January 2007 letters provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for higher ratings for each 
disability, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA, the need for the appellant to advise 
VA of any further pertinent evidence, and to submit any 
pertinent evidence in his possession.  The January 2007 
letter also informed the appellant how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the July 2007 SSOC reflects readjudication of the 
matters of higher ratings.  Hence, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
post-service VA outpatient treatment records of the VA 
Medical Center (VAMC) in Durham, North Carolina dated from 
June 1998 to December 2006, private outpatient treatment 
records dated in September and December 2001, and reports of 
VA examinations conducted in October 2000, December 2001, 
June 2006 and May 2007.  Also of record are statements 
submitted by the veteran, his family, a coworker and a 
friend, as well as the transcript of his January 2005 Board 
hearing.

In summary, as regards the matters currently on appeal, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Left knee arthritis

Historically, by rating action in January 1999, service 
connection was granted for left knee arthritis, rated as 10 
percent disabling.  The claim for an increased rating for 
left knee arthritis was received in May 2000.  By rating 
action in March 2001, the RO continued the 10 percent rating 
for left knee arthritis, but granted a separate 10 percent 
rating for left knee instability.  By rating action in June 
2007, the RO/AMC granted a 20 percent rating for instability 
of the left knee, from May 1, 2007, but continued the denial 
of a rating in excess of 10 percent for left knee arthritis 
(rated under Diagnostic Code 5010).

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DC 5260 and 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assignable for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 
(2007).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2007).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).

Under certain circumstances, separate ratings may be assigned 
for limitation of flexion and for limitation of extension of 
the same knee.  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2007).

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the record presents no basis 
for assignment of a rating higher than 10 percent for left 
knee arthritis.

On VA QTC examination in October 2000, the examiner indicated 
that the left knee had range of motion from 0 to 130 degrees.  
It was noted that he had full extension at 0 degrees.  There 
was no weakness in the knee.  The examiner indicated that the 
range of motion was not affected or limited by pain, fatigue, 
weakness or incoordination.  It was indicated that there was 
locking symptomatically in his left knee that the veteran 
stated occurred as much as three times a day.  

On VA QTC examination in December 2001, the veteran reported 
that his symptoms in both knees included pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, locking, fatigue and lack of endurance.  Flare-
ups of the knee pain occurred throughout the day aggravated 
by excessive standing and physical activities and was helped 
with medication.  On examination, range of motion of the left 
knee showed extension to 0 degrees and flexion to 110 
degrees.  There was pain in extreme flexion in the left knee.  
The examiner noted that range of motion of the affected joint 
was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance or incoordination.  

An August 2002 VA outpatient treatment record shows that 
range of motion of the left knee was from 5 degrees on 
extension to 110 degrees on flexion.  In October 2004, range 
of motion of the left knee was noted to be from 0 degrees on 
extension to 120 degrees on flexion.  

On VA examination in June 2006, the veteran complained of 
knee pain, particularly with prolonged standing and walking.  
On examination, there was weakness and tenderness of the left 
knee, without edema, effusion, redness, heat, abnormal 
movement or guarding of movement.  It was noted that there 
was joint effusion and crepitus bilaterally and no fixed 
positioning of the knees.  Range of motion testing of the 
left knee revealed extension to 0 degrees and flexion to 130 
degrees.  The examiner indicated that range of motion of the 
left knee was more limited and after repetitive use the 
veteran had pain, fatigue, and weakness of the left knee 
without evidence of lack of endurance or incoordination.  The 
examiner indicated the additional limitation of range of 
motion could not be determined.  It was noted that the major 
functional impairment was pain and limitation after 
repetitive use.  

A September 2005 VA outpatient treatment record shows that 
the veteran was seen for complaints of knee pain and that 
there was full range of motion of the knees.  A March 2006 VA 
outpatient treatment record showed that the veteran was seen 
for follow-up of knee pain and that range of motion of the 
knees was within normal limits.  It was noted that there was 
crepitus in both knees.  An October 2006 entry showed full 
range of motion in all four extremities with normal strength 
and sensation.  The knees appeared to be slightly swollen and 
there was some crepitus noted with full flexion and 
extension.  

On VA examination in May 2007, the examiner indicated that 
the veteran tried to perform active extension and flexion but 
could not tolerate because it created sharp pain and 
withdrawal effect.  Active flexion against gravity was from 
10 to 95 degrees and the examiner noted that pain began at 85 
degrees and ended at 95 degrees.  It was noted that there was 
additional limitation of motion on repetitive use from 95 to 
85 degrees of flexion, any attempt to improve passively was 
not tolerated and created sharp pain.  Extension against 
gravity was from -10 to -15 degrees and it was noted that 
pain began and ended at -10 degrees.  It was also noted that 
there was additional limitation of motion from -10 to-15 
degrees due to pain.

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the record presents no basis 
for assignment of a rating greater than 10 percent for left 
knee arthritis.

As indicated above, the veteran has most consistently had 
normal or standard extension to 0 degrees as shown on VA 
examinations in October 2000, December 2001, and June 2006.  
Only on one occasion was extension of the left knee limited 
to 5 degrees, as noted on an August 2002 VA outpatient 
treatment record.  On VA examination in May 2007, extension 
was limited to -10 degrees, which appears to show more than 
normal extension.  Notwithstanding the one aberrant finding 
of limitation of extension to 5 degrees (which, incidentally, 
would not warrant even a 10 percent rating, even if deemed 
reflective of limited extension), the several other range of 
motion findings are reflective of normal (or, above normal) 
extension and none of the findings are reflective of 
compensable limitation of extension under DC 5261.  The 
medical evidence also shows, that at most, flexion was 
limited to 85 degrees due to pain, on the most recent 
examination in May 2007; on VA examinations in October 2000 
and June 2006, flexion was limited to 130 degrees and on VA 
examination in December 2001, flexion was limited to 110 
degrees.  The weight of the medical evidence is reflective of 
limited flexion that is not compensable under DC 5260.  

As such, the Board finds that the totality of the medical 
evidence does not support the assignment of even a 
compensable rating under DC 5260 or 5261 (much less separate, 
compensable ratings for arthritis and instability, as 
authoriszed by VAOPGCPREC 9-2004).  

Given the veteran's noncompensable limited motion (flexion) 
due to pain (as noted on VA examination in May 2007, 
complaints of pain and limited motion on flexion due to pain 
as noted on , a 10 percent rating for the left knee, the 
maximum rating for a single, major joint, is assignable under 
Diagnostic Code 5003.  The Board points out that the 10 
percent rating assigned for left knee arthritis in this case, 
on the basis of painful motion, is consistent with the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  See 38 C.F.R. § 4.59 (2007).  

The Board points out that no higher rating is assignable on 
the basis of limited motion, even when additional functional 
loss due to pain on repeated use or during flare-ups is 
considered.  The May 2007 VA examiner noted that there was 
additional limitation of flexion on repetitive use from 95 to 
85 degrees of flexion and additional limitation of motion 
from -10 to-15 degrees of extension due to pain; as indicated 
above, however, these findings clearly would not support a 
higher rating under either Diagnostic Code 5260 or 5261; 
rather, these findings are consistent with the 10 percent 
rating already assigned for painful motion.  There also is no 
evidence of functional impairment due to weakened movement, 
fatigability or incoordination.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, provide no basis for 
assignment of any rating greater than 10 percent for left 
knee arthritis.

The Board further notes that there is no other diagnostic 
code providing for assignment of more than a 10 percent 
rating for knee disability pursuant to which a higher rating 
for the left knee arthritis could be assigned.  Rating the 
disability under DC 5256 for knee ankylosis is not 
appropriate in this case, where all examinations during the 
period under consideration have clinically shown measurable 
range of left knee motion, and the veteran's pain is not 
shown to result in disability comparable to ankylosis.  
Additionally, as nonunion or malunion of tibia and fibula is 
not shown, DC 5262 is, likewise, not for application.

B.  Left Knee Instability

The veteran's left knee instability is rated under DC 5257, 
for "other" impairment of the knee, such as recurrent 
subluxation or lateral instability.  Under that diagnostic 
code, a 10 percent rating is assigned for slight impairment, 
a 20 percent rating for moderate impairment, and a maximum 30 
percent rating for severe impairment.  The terms "mild," 
"moderate," and "severe" are not defined in connection with 
ratings for the knee.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2007).

On VA QTC examination in October 2000, there was no evidence 
of instability of the left knee. 

On VA QTC examination in December 2001, the veteran reported 
instability of the left knee but there was no objective 
evidence of instability or subluxation noted by the examiner.  

An October 2004 VA outpatient treatment record shows that 
examination of the left knee showed no instability.  

On VA examination in June 2006, the veteran reported that he 
had pain, weakness, giving way and locking of the left knee.  
On examination, there was no instability of the left knee.  

On October 2006 VA outpatient treatment record shows that the 
veteran was seen for complaints of pain, stiffness and 
crepitus in both knees.  On examination of the knees, the 
examiner indicated that there was no ligamentous instability 
noted in either knee.  

On VA examination in May 2007, the examiner noted that the 
veteran used a cane for walking and used a knee brace for 
support.  The veteran indicated that he had no episodes of 
dislocation or subluxation but indicated that pain, swelling 
and laxity caused difficulty with prolonged walking or 
standing and made going down stairs difficult.  On 
examination, the examiner indicated that there was moderate 
medial/lateral instability of the left knee.  

Considering the evidence in light of the criteria of DC 5257, 
the Board finds a rating in excess of 10 percent prior to May 
1, 2007 and a rating in excess of the current 20 percent on 
or after May 1, 2007 is not warranted.  

The medical evidence prior to the May 2007 VA examination 
does not show any objective evidence of instability of the 
left knee.  The first evidence of moderate instability is 
shown on that examination.  While the examiner noted that the 
veteran used a knee brace and a cane, there was no finding 
that the instability of the left knee was more than moderate, 
or factors to support such a finding.  These findings are not 
indicative of moderate instability prior to May 1, 2007 or 
severe instability so as to warrant the assignment of the 
maximum 30 percent rating under DC 5257 on or after May 1, 
2007.

Alternatively, the veteran's right knee instability could 
potentially be rated under DC 5258.  However, absent evidence 
of dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating under DC 5258 prior to May 1, 2007 is not assignable.

C.  All disabilities

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards, and to warrant assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to and discussed in the in the April 
2002 SOC).  In January 2005, the veteran testified that he 
worked as a recreation programmer setting up community 
programs.  He stated that he was unable to fully participate 
in a walking program that he set up for seniors.  He also 
indicated that his supervisor had indicated that he should 
not walk in that program.  There is, however, no showing that 
either left arthritis, or instability (under any period of 
consideration), has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  There also is no objective evidence that either 
disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not invoked.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, higher ratings for left knee 
arthritis, and for instability (either prior to or since May 
1, 2007) must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 10 percent for left knee arthritis is 
denied.

A rating in excess of 10 percent for left knee instability, 
prior to May 1, 2007, is denied.

A rating in excess of 20 percent for left knee instability, 
on or after May 1, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


